Name: Commission Regulation (EEC) No 452/83 of 25 February 1983 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/40 Official Journal of the European Communities 26 . 2 . 83 COMMISSION REGULATION (EEC) No 452/83 of 25 February 1983 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1195/82 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 1221 /82 (3), as last amended by Regulation (EEC) No 161 /83 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1221 /82 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 7 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183 , 16 . 7. 1980, p. 1 . ( 2) OJ No L 140 , 20 . 5 . 1982, p. 22 . (3) OJ No L 141 , 20 . 5 . 1982, p. 37 . (4) OJ No L 23 , 26 . 1 . 1983 , p. 5 . 26. 2 . 83 Official Journal of the European Communities No L 53/41 ANNEX to the Commission Regulation of 25 February 1983 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 49 from 7 to 13 March 1983 Week No 50 from 14 to 20 March 1983 Week No 51 from 21 to 27 March 1983 Week No 52 from 28 March to 3 April 1983 01.04 B 02.01 A IV a) 1 2 3 4 5 aa) bb) 02.06 C II a) 1 2 102,770 (&gt;) 218,660 (2) 153,062 0 240,526 0 284,258 (2) 284,258 (2) 397,961 (2) 284,258 397,961 1 04,932 0 223,260 (2) 156,282 (2) 245,586 (2) 290,238 (2) 290,238 (2) 406,333 (2) 290,238 406,333 107,043 (') 227,750 (2) 159,425 (2) 250,525 (2) 296,075 (2) 296,075 (2) 414,505 (2) 296,075 414,505 1 08,965 (') 231,840 (2) 162,288 (2) 255,024 (2) 301,392 (2) 301,392 (2) 421,949 (2) 301,392 421,949 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 3459/82 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 3459/82 and Commission Regulation (EEC) No 19/82 .